BROCK, Chief Judge.
Counsel for the defendant states that his search of the record has revealed no error prejudicial to the defendant, but requests this Court to review the record for the existence of any error which would merit a new trial.
We note that defendant was charged and convicted of robbery of Officer C. E. Capps with a firearm, and was also charged and convicted of assault on Officer C. E. Capps with a firearm. It seems that, under the facts in this case, these two charges are merged. It is difficult to see how defendant could have robbed Officer Capps by the use of a firearm without, at the same time, assaulting Officer Capps with a firearm. There is no evidence of an assault upon Officer Capps with a firearm other than during the commission of the robbery. Nevertheless, the sentence on the conviction of assault on Officer Capps with a firearm runs concurrently with the sentence on the conviction of the robbery of Officer Capps with a firearm. We, therefore, perceive no prejudice to defendant.
Our review of the record discloses no error prejudicial to defendant.
No error.
Judges Campbell and Hedrick concur.